DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sherry et al. (US 2019/0097333 hereinafter Sherry). 
Regarding Claim 1, Sherry discloses a contactor assembly for a testing system for testing integrated circuit devices (Para. 0151, "FIG .1 is side plan sectional view of test system 10 with a housing contactor 14 and device under test (DUT) 12 in a housing"), comprising: a contact (20, Fig. 2) having a contact head (Fig. 2 shows a contact head; see also Analyst Modified Fig. 30, hereinafter AMF 30), a contact body (Fig. 2 shows a contact body; AMF 30), and a contact tail (Fig. 2 shows a contact tail; AMF 30); and a. housing (14, Fig. 2) having a first planar side surface and a second planar side surface opposite to the first surface (Fig. 2 shows the housing with planer sides), wherein the housing includes a top surface and a bottom surface opposite to the top surface (Fig. 2 shows top and bottom surfaces), a
slot (40, Fig. 16) extends through the housing from the top surface to the bottom surface (Fig. 16 shows the slot extending through the housing), the slot defines a first inner side wall of the housing (Fig. 16 shows a first inner side wall; AMF 30), a second inner side wall of the housing opposite to the first inner side wall (Fig. 16 shows a second inner side wall), a first inner end wall of the housing (Fig. 16 shows a first end wall; AMF 30), and a second inner end wall of the housing opposite to the first inner end wall (Fig. 16 shows a second end wall; AMF 30); the contact is receivable in the slot (Fig. 16 shows the contact in the slot), the contact tail includes a flat portion (Fig. 5E shows a flat portion; AMF 30) and a sloped terminus (Fig. SE shows the flat tail at a sloped angle; AMF 30); a retainer (60, Fig. 30; AMF 30) is disposed on the first inner side wall of the housing (Fig. 30 shows the retainer on an inner side of the wall; AMF 30); when the sloped terminus of the contact is engaged with the first inner end wall of the housing (Fig. 30 shows the sloped terminus engaged with the end wall; AMF 30), at least a portion of the retainer overlaps with the contact forming at an overlapping area in a cross-sectional view (Fig. 30 shows the retainer overlapping with the contact; AMF 30).
Regarding Claim 2, Sherry discloses the contactor assembly, wherein the housing includes a first hole and a second hole (Fig. 4 shows a first and second hole), the first hole and the second hole extend from the first planar side surface to the second planar side surface (Fig. 4 shows the holes extending through the housing from one side to the other).
Regarding Claim 3, Sherry discloses the contactor assembly, wherein the first hole and the second hole are essentially cylindrically shaped (Fig. 2b & Fig 2c show cylindrically shaped holes).
Regarding Claim 4, Sherry discloses the contactor assembly according to claim 2, further comprising: a first elastomer extending through the first hole (22, Fig. 15A); and a second elastomer extends through the second hole (22, Fig. 15A).
Regarding Claim 5 Sherry discloses wherein the first elastormer (22, Fig. 15A) and second elastomer (22, Fig. 15A)are essentially cylindrically shaped, the first elastomer and the second elastomer are non-conductive (Para. 0141; 
Regarding Claim 6 Sherry discloses the contactor assembly according to claim 4, wherein at least one of the first elastomer and the second elastomer is configured to bias the contact (Para. 0141, "FIG. 1 is side plan sectional view of test system 10 with a housing/contactor 14 and device under test (DUT) 12 in a housing. Pins/contacts 20 with elastomer bias 22 elements and a load board 24.
Bias elements 22 can be tubular, circular or spherical elastomers or other forms of spring bias.").
Regarding Claim 7, Sherry discloses the contactor assembly according to claim 2, wherein a size of the first hole is smaller than a size of the second hole (Fig. 15A shows two different sized holes).
Regarding Claim 8, Sherry discloses the contactor assembly according to claim 1, wherein a thickness of the slot is greater than a thickness of the contact (Fig. 30 shows the contact passing through the slot indicating that the slot is thicker than the contact).
Regarding Claim 9, Sherry discloses the contactor assembly according to claim 1, wherein the contact is conductive (Para. 0154, "FIG. 2B is a side sectional view of a housing with pin removed. FIG. 2B shows a portion of the housing wall between pins cut away (i.e. creating a recess) to improve the dielectric constant of the material between the pins. With the cut out there is more air between the pins, so the effective dielectric is improved."; Para. 0154 indicates a need for greater dielectric between pins to avoid shorts thereby indicating a conductive pin).
Regarding Claim 10, Sherry discloses the contactor assembly according to claim 1, wherein the retainer is a machined integral part of the housing (Fig. 30 shows an integral projection 60 [retainer]; see AMF 30).
Regarding Claim 11, Sherry discloses wherein the retainer is an insert attached to the first inner side wall of the housing (Fig. 30 shows an integral projection 60 [retainer]; see AMF 30).
Regarding Claim 12, Sherry discloses the contactor assembly according to claim 1, wherein the slot has a stadium shape in a top view (Fig. 7 shows the slot as a stadium shape).
Regarding Claim 13, Sherry discloses the contactor assembly according to claim 1, wherein the retainer extends in a direction from a first end of the slot towards a second end of the slot (Fig. 30 shows the retainer 60 with a width from a first end to a second end).
Regarding Claim 14, Sherry discloses wherein the retainer is curved in a direction a first end of the slot towards the first inner side wall of the housing (Fig. 30 shows the retainer 60 with a width from a first end to a second end). 
Regarding Claim 15, Sherry discloses a testing system for testing integrated circuit devices (Para. 0151, "FIG. 1 is side plan sectional view of test system 10 with a housing / contactor 14 and device under test (DUT) 12 in a housing"), comprising: a device under test having at least one terminal (Para. 0025, "There is disclosed, an apparatus for electrically connecting a lead of an integrated circuit (12) device to be tested to a corresponding terminal of a load board (24) at a test site, having any or all of the following elements:"); and a contactor assembly (Fig. 2 shows a contactor assembly) including: a contact (20, Fig. 2) having a contact head (Fig. 2 shows a contact head; see AMF 30), a contact body (Fig. 2 shows a contact body; AMF 30), and a contact tail (Fig. 2 shows a contact tail; AMF 30); and a housing (14, Fig. 2) having a first planar side surface and a second planar side surface opposite to the first surface (Fig. 2 shows the housing with planer sides); wherein the housing includes a top surface and a bottom surface opposite to the top surface (Fig. 2 shows top and bottom surfaces), a slot (40, Fig. 16) extends through the housing from the top surface to the bottom surface (Fig. 16 shows the slot extending through the housing), the slot (40, Fig. 16) defines a first inner side wall of the housing (Fig. 16 shows a first inner side wall; AM30), a second inner side wall of the housing opposite to the first inner side wall (Fig. 16 shows a second inner side wall), a first inner end wall of the housing (Fig. 16 shows a first end wall; AMF 30), and a second inner end wall of the housing opposite to the first inner end wall (Fig. 16 shows a second end wall; AMF 30); the contact is receivable in the slot (Fig. 16 shows the contact in the slot), the contact tail includes a flat portion (Fig. SE shows a flat portion; AMF 30) and a sloped terminus (Fig. 5E shows the flat tail at a sloped angle; AMF 30);
a retainer (60, Fig. 30; AMF 30) is disposed on the first inner side wall of the housing (Fig. 30 shows the retainer on an inner side of the wall; AMF 30); when the sloped terminus of the contact is engaged with the first inner end wall of the housing (Fig. 30 shows the sloped terminus engaged with the end wall; AMF 30), at least a portion of the retainer overlaps with the contact forming at an overlapping area in a cross-sectional view (Fig. 30 shows the retainer overlapping with the contact, AMF 30), wherein the at least one terminal of the device under test is configured to engage with the contact head during testing (Para. 0151. "FIG. 1 is side plan sectional view of test system 10 with a housing/contactor 14 and device under test (DUT) 12 in a housing. Pins/contacts 20 with elastomer bias 22 elements and
a load board 24. Bias elements 22 can be tubular, circular or spherical elastomers or other forms of spring bias. The pins include an arcuate region to receive a portion of the elastomer thereby biasing the pin.").
Regarding Claim 16, Sherry discloses the testing system according to claim 15, wherein the at least one terminal of the device under test is a pad (Para. 0007, "A typical test contact has its own housing with one or more arrays of test contacts that are spaced and aligned to make temporary mechanical contact with the connector pads on the microcircuit package. Each test socket contact is designed to resiliently deflect a very small amount when force is applied. This accommodates any dimensional variations in either the microcircuit package or the test socket.").
Regarding Claim 17, Sherry discloses the testing system according to claim 15, wherein the at least one terminal of the device under test is a pin (Para. 0002, "Microcircuits are well known electrical! components that combine hundreds or thousands of individual circuit components and connections in a small volume. The package that holds a typical microcircuit may be no larger than 5 mm square by 0.5
mm thick. One common type of container for a microcircuit called a leadless package, has small connector or contact pads along the periphery of one surface of the package. A single package may have several dozen contact pads by which power is supplied to the microcircuits and signals sent to and from the microcircuit. The contact pads are soldered onto the conductors of a circuit board during
assembly of the electrical device.”).
Regarding Claim 18, Sherry discloses the testing system according to claim 15, further comprising a load board (24, Fig. 1), a terminal of the load board is configured to engage with the flat portion of the contact tail during testing (Fig. 1 shows engagement of the contact tail with the load board in testing; Para. 0151, "FIG. 1 is side plan sectional view of test system 10 with a housing/contactor 14 and device under test (DUT) 12 in a housing. Pins/contacts 20 with elastomer bias 22 elements and a load board 24. Bias elements 22 can be tubular, circular or spherical elastomers or other forms of spring bias. The pins include an arcuate region to receive a portion of the elastomer thereby biasing the pin.").
Regarding Claim 19, Sherry discloses the testing system according to claim 18, wherein the terminal of the load board is a pad (Para. 0017, "Another solution is to thicken part of the pin (or sidewall) but not all of it. One preferred place of thickening is at the base of the pin as it will reduce the pressure on the load board, which will minimize wear on the load board pad.").
Regarding Claim 20, Sherry discloses a method of retaining a contact (contact pins 20, Para. 0028, Fig. 2) of a contactor assembly (assembly comprising housing 14 and pins 20, Fig. 2) in a testing system for testing integrated circuit devices (Para. 0151, "FIG . 1 is side plan sectional view of test system 10 with a housing / contactor 14 and device under test (DUT) 12 in a housing"), in a contact housing
(housing 14, Para. 0026, Fig. 2) of the contactor assembly wherein the contactor assembly includes the contact (contact pins 20, Para. 0028, Fig. 2) having a contact head (Fig. 2 shows a contact head in contact with DUT 12; see AMF 30), a contact body (intermediate portion of contact pins 20, Fig. 2; AMF 30), and a contact tail (end of contact pins 20 furthest from DUT 12, Fig. 2; AMF 30); and the
housing (14, Fig. 2) having a first planar side surface and a second planar side surface opposite to the first surface (Fig. 2 shows the housing with planer sides); wherein the housing includes a top surface and a bottom surface opposite to the top surface (Fig. 2 shows top and bottom surfaces), a slot (40, Fig. 16) extends through the housing from the top surface to the bottom surface (Fig. 16 shows the slot
extending through the housing), the slot defines a first inner side wail of the housing (Fig. 16 shows a first inner side wall; AMF 30), a second inner side wall of the housing opposite to the first inner side wall (Fig. 16 shows a second inner side wall), a first inner end wall of the housing (Fig. 16 shows a first end wall; AMF 30), and a second inner end wall of the housing opposite to the first inner end wall (Fig. 16
shows a second end wall; AMF 30), the method comprising: configuring the contact to be received in the slot (Fig. 16 depicts contact 20 received in slot 40), the contact tail including a flat portion and a sloped terminus (lower pin portion 32 comprises a flat sidewall surface and a sloped terminus, Fig. 16; AMF 30); locating a retainer (60, Fig. 30; AMF 30) on the first inner side wall of the housing (Fig. 30 shows
the retainer on an inner side of the wall; AMF 30); engaging the sloped terminus of the contact with the first inner end wall of the housing (Fig. 30 shows the sloped terminus engaged with the end wall; AMF 30); forming an overlapping area between at least a portion of the retainer and the contact in a cross-sectional view (Fig. 30 shows the retainer overlapping with the contact; AMF 30); and retaining the
contact in place when the contactor assembly is removed from a load board (Fig. 35 depicts assembly with DUT removed, the contacts 20 retained in the slots 40 due to one of the bias elements 22 extending over the tail of each contact and under the housing 14, thereby retaining the contacts 20 in the slots 40). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        10/8/22